PER CURIAM.
We have considered all of petitioner’s points on appeal and find no reversible error demonstrated except as to the sentence imposed. It appears the trial court overlooked granting petitioner credit for time served in the county jail prior to sentencing, as required by § 921.161, F.S.1973.
Accordingly, we affirm the judgment of conviction but reverse the sentence and remand the cause with directions that the trial court either (a) resentence petitioner with credit for time served in the county jail prior to sentencing, or (b) enter an order reducing the sentence without calling the petitioner back before the court. Hollingshead v. State, Fla.App.1974, 292 So.2d 617.
Reversed and remanded with directions.
MAGER and DOWNEY, JJ., and TED-DER, GEORGE W., Jr., Associate Judge, concur.